IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 October 8, 2008
                                No. 08-10454
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee
v.

WALTER EARL SMITH, II

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 1:07-CR-66-ALL


Before JOLLY, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Walter Earl Smith, II
presents arguments that he concedes are foreclosed by United States v. Brown,
920 F.2d 1212, 1216-17 (5th Cir. 1991), abrogated on other grounds by United
States v. Candia, 454 F.3d 468, 472-73 (5th Cir. 2006), which held that a district
court may order a term of imprisonment to run consecutively with an unimposed
state sentence. He also presents arguments that he concedes are foreclosed by
United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), which rejected a


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 08-10454

Commerce Clause challenge to the felon-in-possession-of-a-firearm statute, 18
U.S.C. § 922(g). The Government’s motion for summary affirmance is
GRANTED, and the judgment of the district court is AFFIRMED.




                                     2